Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Rejection of claim 3 under 35 USC 112(b) has been withdrawn in response to amended claim submitted on 12/7/2021.

Rejection of claim 13 has been withdrawn in response to the claim being cancelled.


Response to Arguments
Rejection of claim 14 under 35 USC 112(b) has been withdrawn in response to arguments submitted on 12/7/2021.

Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed with respect to claim 16 have been fully considered but they are not persuasive.

Applicant stated: Neither Jung nor Bean, taken alone or in any proper combination, discloses or make obvious a method including, among other features, displaying an image of an environment, "in which a representation of an area having a specified characteristic and a representation of an obstacle identified by a mobile robot are overlaid on the image, wherein in the image, the overlaid representation of the area is shown partly occluded by the obstacle, and the portion of the overlaid representation of the area that is occluded by the obstacle is determined based on positions of the area and the obstacle relative to a view point of the camera of the mobile device," as recited in amended claim 16.

Examiner respectfully disagrees:

Jung teaches of displaying an image of environment in which a representation of an area having a specified characteristic ([0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein. Upon entering the AR mode, the mobile terminal 100 may automatically display a preview image acquired through the camera 121 on the display unit 151), and a representation of an obstacle identified by a mobile robot are overlaid on the image ([0208-0209], disclosing an AR image may include information on an object such as all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. and AR image may be displayed in various shapes or colors according to the characteristics of an object to be displayed. Objects are obstacles).

[0206-0209], disclosing robot cleaner 10 generates the AR image of the amount of dust. And an AR image may include information on an object such as all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. and AR image may be displayed in various shapes or colors according to the characteristics of an object to be displayed. Objects are obstacles)

Jung teaches of overlaying virtual objects (specifically obstacles) on display of cleaner itself. Therefore the mobile device does not display those objects as perceived through camera of robot.

However Jung does teach of displaying virtual objects on mobile device, and the virtual are perceived by robot (figures 12A through 12C and [0278-0286] disclosing the amount of dust cleaned by robot is displayed on mobile device. Therefore information perceived by robot is shared with user through display of mobile device and the information is overlaid on image captured by mobile device).

As robot displays virtual objects on its display and those objects are perceived through camera of robot, and robot shares other perceived information to user through mobile device display. It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Jung to virtually display obstacles on mobile device as perceived through camera of robot.
wherein in the image, the overlaid representation of the area is shown partly occluded by the obstacle, and the portion of the overlaid representation of the area that is occluded by the obstacle is determined based on positions of the area and the obstacle relative to a view point of the camera of the mobile device.  

Bean teaches: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Column 4 lines 64-67, disclosing client device to be a smartphone, tablet etc. Therefore an obstacle relative to the viewpoint of device is detected), and determining which portion of the area is occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Element of interest if the portion of area in field of view. Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. As the overlay is based on element being obstructed, the overlay displays obstructed element. Column 1 lines6-9, disclosing invention relates generally to the field of view management for annotations in display systems, and more particularly to managing information overlays depicted in near-eye displays and augmented reality displays).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to use mobile device’s camera to take images and overlay obstructed regions as taught by Jung and Bean to provide user flexibility of viewing entire work area for assessment, boundary marking etc. Thereby enhancing user experience. Modification enables user to assess entire work area without physically walking to each and every portion. Furthermore modification enables user to determine that a particular object or section of work area is occluded in point of view of robot and hence it cannot be accurately directed to that very section, therefore avoiding giving commands that are not likely to be fulfilled.

Therefore the modification is anticipated and taught by Jung in view of Bean. Hence rejection of claim 16 and its dependent claims is maintained.

Specification
The disclosure is objected to because of the following informalities: 

Paragraph [0203], discloses mobile device 104 to have camera 120. The same camera is referred as 102 in the paragraph. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5 and 20-2 are rejected under 35 U.S.C. 103 as being anticipated by Fouillade (US Publication No. 20120215380) in view of Shin (US Patent No. 20170203439) and Tenney (US Publication No. 20130010081).

For claim 1, Fouillade teaches: A method comprising: determining, using at least one processor, a mapping between a first coordinate system associated with a mobile device ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. [0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device) and a second coordinate system associated with a mobile robot, in which the first coordinate system is different from the second coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100 i.e. second coordinate system); and 

providing at the mobile device a user interface to enable a user to interact with the mobile robot in which the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0047], disclosing the user can select the portion of the live video feed through utilization of a mouse, a gesture, touching a touch sensitive display screen etc. The direct and drive component 310 can receive the selection of a particular portion of the live video feed. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position through utilization of, for example, sensor data captured on the robot. Therefore a user interface is provided to user to interact with mobile robot).

Fouillade does not disclose: comparing features of a room derived from images captured by the camera of the mobile device with features of the room derived from images captured by a camera of the mobile robot, wherein a floor surface of the room is to be cleaned by the mobile robot during a cleaning operation,
 identifying a match between a first feature derived from one of the images captured by the camera of the mobile device and a second feature derived from one of the images captured by a camera of the mobile robot, 


determining the mapping between the first coordinate system and the second coordinate system based on a relationship between the first coordinates and the second coordinates.  

However with respect to “wherein a floor surface of the room is to be cleaned by the mobile robot during a cleaning operation”,  Fouillade does teach that robot can be configured to vacuum a particular area ([0002], disclosing While the droid is generally utilized in military applications, other consumer-level robots have relatively recently been introduced to the market. For example, a vacuum cleaner has been configured with sensors that allow such vacuum cleaner to operate independently and vacuum a particular area, and thereafter automatically return to a charging station).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to clean a floor surface in a room: thereby expanding service capabilities and industrial applicability of the invention.



	It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to clean a floor surface in a room: thereby expanding service capabilities and industrial applicability of invention.

Tenney teaches: comparing features of environment derived from images captured by a camera device with features of environment derived from images captured by another camera, identifying a match between a first feature derived from one of the images captured by the camera of one device and a second feature derived from one of images captured by a camera of another device ([0004], disclosing a system is provided comprising one or more processors configured to determine coordinates in a coordinate system of a first camera system for a set of features in a first set of images thereby resulting in a first set of feature coordinates in the coordinate system of the first camera system, determine coordinates in a coordinate system of a second camera system for a set of features in a second set of images, wherein the features in the second set of images correspond to the first set of features in the first set of images, thereby resulting in a second set of feature coordinates in the coordinate system of the second camera system, and compute, based on the first and second set of feature coordinates, a transformation between the coordinate systems of the first and second camera systems. A transformation has to be computed based on comparison of features of environment), 

identifying first coordinates associated with the first feature, in which the first coordinates are based on the first coordinate system ([0004], disclosing determine coordinates in a coordinate system of a first camera system for a set of features in a first set of images thereby resulting in a first set of feature coordinates in the coordinate system of the first camera system), 

identifying second coordinates associated with the second feature, in which the second coordinates are based on the second coordinate system ([0004], disclosing determine coordinates in a coordinate system of a second camera system for a set of features in a second set of images, wherein the features in the second set of images correspond to the first set of features in the first set of images, thereby resulting in a second set of feature coordinates in the coordinate system of the second camera system), and 

[0004], disclosing compute, based on the first and second set of feature coordinates, a transformation between the coordinate systems of the first and second camera systems. The system may store the mapping in a memory for later use to convert coordinates between the first and second camera systems' coordinate systems).  

As Fouillade teaches of user interacting with and direction robot to reach a desired position through mobile device, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade transform mobile device coordinate system to robot coordinate system based on matched features of images from camera of mobile device and robot as taught by Tenney to accurately transform commands entered by user in mobile device coordinate system to robot coordinate system to accurately navigate to commanded position: thereby optimizing system efficiency.

Claim 20 recites same limitations as of claim 1, hence is rejected under same basis

For claim 2, modified Fouillade teaches: The method of claim 1 in which the user interface is configured to enable the user to use the mobile device to instruct the mobile [0010], disclosing user has tagged desired locations in the map, the user can select a tag via a graphical user interface, which can cause the robot to travel to the tagged location. Therefore robot travels to s specified location).  
	
Fouillade teaches of user interface to cause robot to travel to a specified location, but does not explicitly to “perform a specified action”.

However Fouillade teaches a robot is capable performing vacuuming and lawn mowing functions ([0001-0002], disclosing a robot lawn mower and robot vacuum cleaner).

Shin teaches of a cleaning robot ([0119, disclosing a cleaning robot that receives instructions from user about specific area to clean).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to dedicate robot to perform a specific function as taught by Shin to assist user in commanding robot to perform cleaning job at focused location. Thereby improving user experience.

For claim 5, modified Fouillade teaches: The method of claim 1, comprising enabling the user to use the mobile device at a first location in an environment to [0005], disclosing robot can be controlled through remotely situated computing device i.e. not in line of sight; [0038] disclosing networks which do not require line of sight.), and the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0005], disclosing computing device can display this live video feed to a user, and the user, for instance, can control operations of the robot based at least in part upon interaction with this live video feed. [0047], disclosing the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100).  

For claim 21, Modified Fouillade teaches: The method of claim 1, 


Modified Fouillade further teaches: in which the first coordinate system is based on images captured from a location of the mobile device and the second coordinate system is based on images captured from a location of the mobile robot (as explained in claim 1, modification through Tenney teaches of first coordinate system associated with images captured with camera of mobile device and second coordinate system associates with images captured with camera of mobile robot, and the cameras are at their respective positions).

Claim 22 recites same limitation as of claim 21, hence is rejected under same basis.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Tenney (US Publication No. 20130010081), Shin (US Patent No. 20170203439) and Yoon (US Publication No. 20150032260).

For claim 3, modified Fouillade teaches: The method of claim 2, comprising: 

Fouillade further teaches: configuring the user interface to enable the user to specify a location on an image shown on a display module of the mobile device ([0047], disclosing the user can select the portion of the live video feed through utilization of a mouse, a gesture, touching a touch sensitive display screen etc. The direct and drive component 310 can receive the selection of a particular portion of the live video feed. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position. Video feed provides an image that is refreshed), and 

Additionally, modified Fouillade already has: sending an instruction from the mobile device to the mobile robot to instruct the mobile robot to perform the cleaning operation at the location specified by the user, in which the instruction includes the 0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position: See also claim 2 for modification of performing cleaning; see also cited and incorporated portions of Shin as well as rejection logic in claim 2 above.) 

Fouillade teaches of second coordinates calculated by robot ([0044], disclosing the location direction component can receive the selection of the tagged or untagged location in the map and translate coordinates corresponding to the selection to coordinates corresponding to the environment of the robot).

Therefore mobile device does not send “a second coordinate system associated with a mobile robot”.

Yoon teaches calculating robot coordinates([0031, disclosing portable mobile terminal may determine image coordinates of the focused cleaning area and/or the restricted area from the touch screen panel, may determine relative coordinates of the focused cleaning area and/or the restricted area in which the cleaning robot is set as an origin, based on the image coordinates, and may determine absolute coordinates of the focused cleaning area and/or the restricted area in the space to be cleaned, based on the relative coordinates and a position of the cleaning robot. [0130], disclosing the portable mobile terminal 200 transmits the absolute coordinates of the second focused cleaning area C2, the first restricted area W1 and the second restricted area W2 to the cleaning robot 100 so that the cleaning robot 100 may detect the focused cleaning areas C1 and C2 and the restricted areas W1 and W2. Absolute coordinates represent the coordinate utilized by robot to operate).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to calculate robot coordinates through mobile device as taught by Yoon to simplify processing requirement at robot and thereby enhancing productivity.

For claim 4, modified Fouillade teaches: The method of claim 3, comprising: 

Fouillade further teaches: determining first coordinates of the location specified by the user, in which the first coordinates are based on the first coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system), 

converting the first coordinates to second coordinates using the mapping between the first coordinate system and the second coordinate system, in which the second coordinates are based on the second coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. Coordinates representing environment of robot are in second coordinate system), and -73-Attorney Docket 09945-0379001

Artes teaches that robot uses a different coordinate system for navigation. However Artes does not explicitly disclose if conversion of coordinates to global system is performed before or after sending instruction to robot.

Therefore, Artes does not teach: sending the instruction including the second coordinates to the mobile robot.  

sending the instruction including the second coordinates to the mobile robot ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206. Figure 3 and [0046], disclosing direct and Drive Component 310 o be part of robot 100. 0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device. Therefore coordinate information has to be sent from computing device: See also claim 3 for modification of sending information regarding robot coordinate information).

Claim 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Shin (US Patent No. 20170203439) and Tenney (US Publication No. 20130010081) and Jung (US Publication No. 20180055312).

For claim 6, modified Fouillade teaches: The method of claim 1, comprising: 

Fouillade does not disclose: at the mobile device, receiving data about an environment from the mobile robot, the data including location information, and 
at the mobile device, displaying an image of the environment on a display module, and overlaying graphic elements on the image in which the graphic elements are derived based on the data received from the mobile robot. 
Jung teaches: at the mobile device, receiving data about an environment from the mobile robot, the data including location information ([0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. [0169], disclosing robot to have a camera 570. [0189], disclosing control unit 570 may generate the position information of the real space of the robot cleaner 10 using the image information captured by the camera 520. Therefore terminal i.e. receives data about environment of robot), and 
at the mobile device, displaying an image of the environment on a display module, and overlaying graphic elements on the image in which the graphic elements are derived based on the data received from the mobile robot ([0278-0279] and figures 12A-B-C, disclosing showing cleaning region with and without virtual dust superimposed. [0188], disclosing the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal 100. [0007-0014], disclosing robot captures image of region to be cleaned. And using augmented reality, present user with before and after images of the region. The before and after images of cleaned region are presented to user with information regarding how contaminated the area was before cleaning. The dust sensor provides information about dust that is picked up and size and color of virtual dust changes with amount of dust picked. As position of real space is displayed in virtual region, graphic elements are derived from image, furthermore virtual dust is represented based on information received from robot therefore graphic elements representing dust are derived from data received from the robot).  

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to display position information of robot through data received from robot as taught by Jung to assist user in locating the robot without searching it for entire workspace manually.
For claim 7, modified Fouillade teaches: The method of claim 6, 

Modified Fouillade further teaches: comprising overlaying a representation of an area having a specified characteristic identified by the mobile robot on the image (As explained through teaching of Jung in claim 6 above: [0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. [0189], disclosing control unit 570 may generate the position information of the real space of the robot cleaner 10 using the image information captured by the camera 520. Virtual space is generated through image captured from camera, therefore the virtual space is generated based on specific characteristics of captured area).  

For claim 9, modified Fouillade teaches: The method of claim 7, 

Fouillade does not disclose: comprising overlaying a representation of an obstacle identified by the mobile robot on the image.

Jung teaches overlaying a virtual image in realistic image and obstacle to be also superimposed ([0101], disclosing mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display. [0208], disclosing AR image may include information on an object present in the real world. Here, the object may include all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. All these objects are obstacles).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to use image captured from mobile device and overlay an obstacle and display on mobile device as taught by Jung as a more presentable way to display the workspace. Thereby improving user interface experience.

For claim 11, modified Fouillade teaches: The method of claim 1, comprising: 

Fouillade does not disclose: executing an augmented reality tool to implement an augmented reality session on the mobile device, and configuring the user interface to enable the user to interact with the mobile device in the augmented reality session

Jung teaches: executing an augmented reality tool to implement an augmented reality session on the mobile device ([0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. [0169], disclosing robot to have a camera 570. [0189], disclosing control unit 570 may generate the position information of the real space of the robot cleaner 10 using the image information captured by the camera 520. Therefore terminal i.e. receives data about environment of robot), and 
configuring the user interface to enable the user to interact with the mobile device in the augmented reality session ([0278-0279] and figures 12A-B-C, disclosing showing cleaning region with and without virtual dust superimposed. [0188], disclosing the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal 100. [0007-0014], disclosing robot captures image of region to be cleaned. And using augmented reality, present user with before and after images of the region. The before and after images of cleaned region are presented to user with information regarding how contaminated the area was before cleaning. The dust sensor provides information about dust that is picked up and size and color of virtual dust changes with amount of dust picked. Therefore the display with augmented reality interacts with mobile device).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to utilize augmented reality to represent work area in mobile device as taught by Jung to provide user a more recognizable work area. Thereby improving utility of computing device.
  
For claim 12, modified Fouillade teaches: The method of claim 11, 

[0046-0046], disclosing the robot 100 may comprise the video camera 112 that can transmit a live video feed to the remote computing device 206, and the user 208 of the remote computing device 206 can be provided with this live video feed in a graphical user interface. And election may be in the form of coordinates on the graphical user interface of the remote computing device 206. As computing device displays images captured through camera of robot with a graphical user interface, augmented reality is used. Furthermore as explained in claim 12 rejection through modification of Jung, Augmented reality is utilized to display images on computing device).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Shin (US Patent No. 20170203439) and Tenney (US Publication No. 20130010081), Jung (US Publication No. 20180055312) and Bean (US Patent No. 9589372).

For claim 10, Fouillade modified through Jung teaches: The method of claim 9, 

Fouillade does not teach: comprising: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device,
determining which portion of the area is occluded by the obstacle, and 


Jung teaches using viewpoint of mobile device ([0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein. Upon entering the AR mode, the mobile terminal 100 may automatically display a preview image acquired through the camera 121 on the display unit 151. Therefore mobile device shows image of area relative to viewpoint of camera of mobile terminal i.e. mobile device).

Bean teaches: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Column 4 lines 64-67, disclosing client device to be a smartphone, tablet etc. Therefore an obstacle relative to the viewpoint of device is detected),
Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Element of interest if the portion of area in field of view), and 
displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. As the overlay is based on element being obstructed, the overlay displays obstructed element. Column 1 lines6-9, disclosing invention relates generally to the field of view management for annotations in display systems, and more particularly to managing information overlays depicted in near-eye displays and augmented reality displays).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to use mobile device’s camera to take images and overlay obstructed regions as taught by Jung and Bean to .

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Shin (US Patent No. 20170203439) and Tenney (US Publication No. 20130010081), Jung (US Publication No. 20180055312) and Artes (US Publication No. 20200150655)
For claim 8, modified Fouillade teaches: The method of claim 7 
Modified Fouillade does not teach: in which the area having the specified characteristic represents at least one of (i) an area in the environment that has been processed by the mobile robot within a specified period of time, (ii) an area in the environment that has not been processed by the mobile robot within a specified period of time, (iii) an area in the environment that is scheduled to be processed and has not been processed by the mobile robot, (iv) a keep out zone (v) an area that is traversable by the mobile robot, (vi) an area that is not traversable by the mobile robot (vii) a signal strength map, or (viii) a foot traffic statistics map.  
Artes teaches of displaying work area on mobile device representing a keep out zone (Figure 2 and [0022], disclosing virtual exclusion regions are displayed on Human machine Interface. [0046], disclosing virtual exclusion region can be saved in form of various geometric shapes).
.

Claim 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 20180055312) in view of Bean (US Patent No. 9589372).

For claim 16, Jung teaches: A method comprising: 
displaying, on a display module of a mobile device, an image of an environment captured by a camera captured by a camera of the mobile device, in which a representation of an area having a specified characteristic ([0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein. Upon entering the AR mode, the mobile terminal 100 may automatically display a preview image acquired through the camera 121 on the display unit 151. Therefore mobile device shows image captured by camera of mobile terminal i.e. mobile device. [0274-0275], disclosing mobile terminal captures image of cleaning region by built in camera and generate AR image to display amount of dust sucked, cleaned result etc. displaying cleaned result and amount of dust  sucked are representation of area having specified characteristics).

Jung also teaches: a representation of an obstacle identified by a mobile robot are overlaid on the image ([0208-0209], disclosing an AR image may include information on an object such as all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. and AR image may be displayed in various shapes or colors according to the characteristics of an object to be displayed. Objects are obstacles).

However these obstacles are overlaid on display of mobile robot and not of mobile device.

Jung does teach of displaying virtual objects on mobile device, and the virtual are perceived by robot (figures 12A through 12C and [0278-0286] disclosing the amount of dust cleaned by robot is displayed on mobile device. Therefore information perceived by robot is shared with user through display of mobile device and the information is overlaid on image captured by mobile device).

As robot displays virtual objects on its display and those objects are perceived through camera of robot, and robot shares other perceived information to user through mobile device display. It would have been obvious to one having ordinary skill in the art before effective filing 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Jung to display object characteristics on display of mobile device to eliminate requiring user to walk to robot to view its display. Thereby enhancing utility of mobile device comfort for the user.
 
Jung also does not disclose: wherein in the image, the overlaid representation of the area is shown partly occluded by the obstacle, and the portion of the overlaid representation of the area that is occluded by the obstacle is determined based on positions of the area and the obstacle relative to a view point of the camera of the mobile device.  

Bean teaches: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Column 4 lines 64-67, disclosing client device to be a smartphone, tablet etc. Therefore an obstacle relative to the viewpoint of device is detected), and Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Element of interest if the portion of area in field of view. Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. As the overlay is based on element being obstructed, the overlay displays obstructed element. Column 1 lines6-9, disclosing invention relates generally to the field of view management for annotations in display systems, and more particularly to managing information overlays depicted in near-eye displays and augmented reality displays).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to use mobile device’s camera to take images and overlay obstructed regions as taught by Jung and Bean to provide user flexibility of viewing entire work area for assessment, boundary marking etc. Thereby enhancing user experience.

For claim 18, modified Jung teaches: The method of claim 16 

Modified Jung further teaches: in which the representation of the area in the environment that has been processed by the mobile robot comprises a representation of an area that has been at least one of vacuumed ([0024-0025] and figures 8 and 9, disclosing displaying cleaned result), mopped, scrubbed, swept, or mowed by the mobile robot.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 20180055312) in view of Bean (US Patent No. 9589372) and Artes (US Publication No. 20200150655).
For claim 17, Modified Jung does not teach: The method of claim 16 in which the representation of an area having a specified characteristic comprises a representation of at least one of (i) an area in the environment that has been processed by the mobile robot, (ii) an area in the environment that has not been processed by the mobile robot within a specified period of time, (iii) an area in the environment that is scheduled to be processed and has not been processed by the mobile robot, (iv) a keep out zone, (v) an area that is traversable by the mobile robot, (vi) an area that is not traversable by the mobile robot, (vii) a Wi-Fi signal strength map, (viii) a mobile phone signal strength map, or (ix) a foot traffic statistics map.  

Figure 2 and [0022], disclosing virtual exclusion regions are displayed on Human machine Interface. [0046], disclosing virtual exclusion region can be saved in form of various geometric shapes).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to represent keep out zones through teaching of Artes to enable user to define and glance keep out zones.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Jung (US Publication No. 20180055312) and Bean (US Patent No. 9589372) in view Fouillade (US Publication No. 20120215380).

For claim 19, modified Jung teaches: The method of claim 16, 

Modified Jung does not teach: comprising determining a mapping between a first coordinate system associated with the mobile robot and a second coordinate system associated with the mobile device. 

Fouillade teaches: comprising determining a mapping between a first coordinate system associated with the mobile robot and a second coordinate system associated with the mobile device([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. second coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100 i.e. first coordinate system. [0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to map between coordinate system of mobile device and mobile robot as taught by Fouillade to effectively translate user commands from mobile device to robot environment (see Fouillade [0013]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380)  in view of Shin (US Patent No. 20170203439), Tenney (US Publication No. 20130010081), Guo (US Publication No. 20190220678) and Berteig (US Publication No. 20070018980)

For claim 14, modified Fouillade teaches: The method of claim 1, 



Berteig teaches: comprising applying an image transformation to the images captured by the camera of the mobile device to generate modified images that simulate images captured by the camera of the mobile robot from the viewpoint of the camera of the mobile device, ([0002], disclosing shader systems for rendering an image. And [0110], disclosing features of simulated cameras or other image recording devices which will be simulated during rendering. Therefore image rendering is performed i.e. modified and camera is simulated. Therefore simulated image represents a simulated camera and characteristics of camera to be simulated have to be taken into account).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Artes to represent images in mobile device as they are observed by robot (through its camera) to provide user an understanding about how workspace is seen by the robot.
  
0034-0036], disclosing data may also include sensor configurations of the sensors 113. As an example, the sensor configurations associated with each image sensor 113 of the vehicle platform 103 may include extrinsic camera parameters and intrinsic camera parameters of the image sensor. In some embodiments, the extrinsic camera parameters may indicate the sensor position intrinsic camera parameters may indicate internal properties of the image sensor and may be specified by camera configuration. Non-limiting examples of the intrinsic camera parameters may include, but are not limited to, focal length, resolution, distortion metric, skew coefficient, etc. In some embodiments, the intrinsic camera parameters of the image sensor may be represented by a camera intrinsic matrix. In some embodiments, the extrinsic camera parameters (e.g., the rotation matrix and the translation vector) and the intrinsic camera parameters (e.g., the camera intrinsic matrix) may be used to perform various transformations, thereby projecting a physical feature point of a situation object in the world coordinate system. [0062] and figure 7A, disclosing P.sub.2 may be associated with a second camera coordinate system (X.sub.2, Y.sub.2, Z.sub.2) of the second image sensor. Therefore intrinsic and extrinsic parameters of both cameras are known).

It would have been obvious to one having ordinary skill in the art before effective filing of claimed invention to further modify art of Fouillade to take into account .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 20140104376) teaches of calculating coordinate transformation parameter set based on objects from images captured by two different cameras from two different positions: See [0009-0010].
Tsuk (US 20100017178) teaches of two different cameras disposed at two different locations and spatial relationship between them is determined through images captured: see [0079].
Shylanski (US 9644952) teaches of establishing coordinate transforms between cameras, each camera having its own coordinate system and transform between cameras is established through images captured: see claim 9.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664